           Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  GERARD TRAVERS, on behalf of himself
  and all others similarly situated,                      AMENDED COMPLAINT – CLASS
                                                          ACTION
                                   Plaintiff,

  -vs.-                                                   JURY TRIAL DEMANDED

  FEDERAL EXPRESS CORPORATION,
                                                          EXEMPT FROM FILING FEES
                                   Defendant.             UNDER 38 U.S.C. § 4323(h)(1)

                                                          19-cv-6106-MAK



          Plaintiff Gerard Travers, on behalf of himself and other similarly situated individuals, by

and through his attorneys, alleges as follows:

                                          INTRODUCTION

          1.     This is a class action under the Uniformed Services Employment and

Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4301 et seq., on behalf of current and former

employees of Federal Express Corporation d/b/a/ FedEx Express (“FedEx”) who took short-term

military leave from FedEx since 2004 and did not receive compensation and/or paid leave from

FedEx during such short-term military leave.

          2.     USERRA protects the rights and benefits of military reservists who take leaves of

absence from their civilian employers to perform qualified military service.            In particular,

USERRA § 4316(b) requires military leave to be treated no less favorably than other, comparable

forms of leave that an employer provides its employees. Accordingly, employees who take

military leave must receive the same “rights and benefits” during such military leave as employees

who take comparable leaves, such as jury duty. 38 U.S.C. § 4316(b). Paid leave, pay, and/or



                                                   1
        Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 2 of 18



wages are among the "rights and benefits" that must be provided equally to employees on military

leave and comparable non-military leaves. See 38 U.S.C. $ 4303(2).

        3.     FedEx has violated USERRA g 4316(b) by paying FedEx employees who take

leave for non-military reasons-such as   (l) jury duty, for which employees receive the difference

between their compensation from FedEx and the govemment compensation they receive during

the period of leave, (2) sick leave, for which employees receive their full pay or salary, and (3)

bereavement leave, for which employees receive their full pay or salary-but not providing any

pay or compensation to FedEx employees who take short-term military leave. As a result, FedEx

has violated USERRA's requirement to provide the same "rights and benefits" to employees who

take military leave and other comparable leaves of absence. 38 U.S.C. 4316(b).
                                                                     $

       4.      Due to FedEx's violations, Plaintiffand other servicemembers employed by FedEx

have received less compensation than they would have received had FedEx provided them with

paid leave or pay during periods oftheir short-term military leave on an equal basis as employees

who took other comparable forms of non-military leave such as jury duty, sick leave, and/or

bereavement leave.

       5.      This putative class action seeks: (a) a declaration that FedEx violated USERRA by

failing to provide Class Members with paid leave or pay during periods of their short+erm military

leave on an equivalent basis to other, comparable forms ofleave; (b) an order requiring FedBx to

provide paid leave or pay during periods of short-term military leave on an equivalent basis ro

other, comparable forms of leave; and (c) an order requiring FedEx to recalculate and pay

compensation to Plaintiff and other members of the Class consistent with the requirements       of
USERRA.




                                                2
        Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 3 of 18




                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to 38 U.S.C.         g 4323(bX3),


which provides that the district courts ofthe United States havejurisdiction over a USERRA action

brought against a private employer. This Court also has subject matter jurisdiction over this action

under 28 U.S.C. $ 133 1 , because this action arises under a federal law.

        7.      Venue is proper under 38 U.S.C. g a323(c)(2), because Defendant FedEx is a

private employer that maintains multiple places of business throughout this District, including

substantial shipping operations at the Philadelphia Intemational Airport and ground shipping

operations in Philadelphia, West Chester, King of Prussi4 and Reading, Pennsylvania. Venue is

also proper in this District under 28   u.s.c. $ 1391(bX2),   because a substantial part of the events

giving rise to the claims in this action occurred in this District.

                                              PARTIES

        8.      Plaintiff Gerard Travers is and has been employed as a Courier by FedEx since

approximately 1996. Mr. Travers is also a retired Petty Officer, First Class in the United States

Navy and Naval Reserve. He served in the United States Naly and Naval Reserve fiom 1990 until

his retirement from the military in 2010. Throughout the duration of his military service while

employed by FedEx, Plaintiff has routinely taken leave to engage in qualified military service to

perform his military obligations. These periods of leave include a total of four active-duty

deployments between 2002 and 2008. In addition, when he was not deployed, he ordinarily took

military leave from his employment with FedEx for periods of two weeks per year during his

service in the Naval Reserve. These periods ofshort-term military leave took place between 1996

through 2010. Plaintiff also routinely took shorter periods of leave (such as a single day of leave)

from FedEx to perform his military service. Plaintiff resides in Phoenixville, Pennsylvania.




                                                   3
        Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 4 of 18



        9.        Defendant Federal Express Corporation d,/b/a FedEx Express is the world's largest

express transportation company, providing delivery to more than 220 countries and territories and

employing approximately 239,000 employees. Defendant Federal Express Corporation is an

employer within the meaning of 38 U.S.C. $ 4303(4XA) and a Delaware corporation. It provides

package delivery services throughout the        world. At all times during Plaintiff s employment with

FedEx, FedEx paid Plaintiffs employment compensation and controlled his work opportunities,

including the rights and benefits that he received during periods of short-term military leave.

                                 CLASS ACTION ALLEGATIONS

        10.       Plaintiffbrings this action   as a class action pursuant to Rule 23   ofthe Federal Rules

of Civil Procedure on behalfofthe following Class:

        Curent and former employees ofFederal Express Corporation ("FedEx") who took
        short-term military leave (periods of 30 days or less) from their employment with
        FedEx at any time from October 10, 2004 through rhe date ofjudgment in this
        action and during that shortterm military leave were not paid the compensation
        they would have eamed had they continued to work their ordinary work schedules
        for FedEx.

        11.       Excluded from the Class are all former or current employees who previously

reached settlements with or judgments against FedEx              in their individual USERRA         actions

concerning FedEx's failure to pay compensation to employees during periods                   of shortterm
military leave.

Imora cticalitv of Joinder

        12.       The members     of the Class are so numerous that joinder of all             members is

impracticable. Since 2004, FedEx has employed at least several thousand employees who took

short-term military leave from FedEx. Accordingly, there are at least several thousand members

of the proposed Class. Based on FedEx's website, FedEx specifically recruits veterans for

employment. If only 1% of FedEx's approximately 239,000 employee workforce are members of



                                                      4
        Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 5 of 18



the Class, the Class would consist of more than 2,000 persons. The members of the Class are

geographically dispersed across the country. FedEx currently has 12 airport-based "hubs" and

hundreds of ground shipping facilities scattered throughout the United States.

Commonality

        13.    The central question in this case that   will   generate a corrmon answer as to the Class

is whether FedEx's policy or practice of failing to provide paid leave or pay to employees during

periods of short-term military leave violates USERRA $ 4316(b).

        14.    Plaintifls claims raise subsidiary common questions, including the following:         (a)

whether short-term military leave is comparable to other forms of leave for which FedEx fully or

partially pays its employees; and (b) whether FedEx's violations of USERRA were willful, such

that it should be required to pay liquidated damages to Plaintiff and the Class Members.

        15.    Because FedEx adopted and applied a uniform policy or practice          ofnot providing
paid leave or pay to its employees during periods of short-term military leave on an equal basis as

employees who took other comparable forms of leave, answers to these questions             will produce
common answers for all members of the Class.

        16.    As FedEx acted in a uniform, systematic manner with respect to the Class, all

members of the class suffered the same type of injury based on a single policy or practice and

resolving the claims of the Class will be based on common legal and factual questions. To the

extent that FedEx's policies or practices are found to violate USERRA, the determination of the

amounts to be paid to members of the class will be formulaic and can be readily calculated.

Tynical ity

       17.    Plaintifls claims   are typical of the other members of the Class because the claims

challenge a uniform policy or practice by which FedEx failed to provide paid leave or pay to its




                                                 5
          Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 6 of 18



employees during periods of short-term military leave on an equivalent basis as employees who

took other, comparable forms of leave.

Ad       uacy

            18.   Plaintiff will fairly and adequately protect the interests of other members of the

Class.

          19.     Plaintiff does not have any conflict with any other member of the Class.

          20.     FedEx has no unique defenses against the Plaintiff that would interfere with

Plaintiff   s representation   ofthe Class.

          21.     Plaintiff is represented by counsel with significant experience in prosecuting class

action litigation, including class action litigation involving rights and benefits of servicemembers.

Rule 230X1)

          22.     This action can be maintained as a class action under Rule 23(b)(l)(A) of the

Federal Rules     of Civil Procedure. The central question in this action is whether the uniform

practice by which FedEx failed to provide paid leave or pay to its employees during periods        of
short-term military leave on an equivalent basis to other, comparable forms ofleave for which paid

leave or pay was provided, violated       usERRA. As a result, prosecution of     separate claims by

individual members ofthe Class would create the risk ofinconsistent or varying adjudications that

would establish incompatible standards of conduct.

         23.      This action can be maintained as a class action under Rule 23(b)(l)(B) of the

Federal Rules of    Civil Procedure. Resolution of whether FedEx was required under USERRA to

provide paid leave or pay to its employees during periods ol short-term military leave on an

equivalent basis to other, comparable forms of leave could be dispositive ofthat matter for other

employees even     if   they were not parties to this litigation and would substantially impede their




                                                    6
        Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 7 of 18



ability to protect their interests if they are not made parties to this litigation by being included in

the Class.

Rule 230X2)

        24.      This action can also be maintained as a class action under Rule 23(b)(2) of the

Federal Rules of    Civil Procedure. Defendant FedEx has acted and/or failed to act on grounds

generally applicable to the Class, making declaratory and injunctive relief appropriate with respect

to the members of Class as a whole.

        25.      Defendant FedEx maintained a uniform policy or practice as to all members of the

Class. Defendant FedEx is alleged to have violated USERRA by refusing to provide paid leave or

pay to its employees during periods of short{erm military leave on an equivalent basis to other,

comparable forms of leave. As such, Defendant FedEx has acted or refused to act on grounds that

apply generally to the Class. As a result, final declaratory and injunctive relief is appropriate with

respect to the Class as a whole.

       26.       The reliefsought consists primarily of(a) a declaration establishing that Defendant

FedEx has violated USERRA by failing to provide paid leave or pay to its employees during

periods of short-term military leave on an equivalent basis to other, comparable forms of non-

military leave; and (b) an order requiring Defendant FedEx to recalculate and pay, compensation,

and/or paid leave to Class Members consistent with the requirements of USERRA.

       27    .   The monetary reliefsought either flows from and/or is incidental to the declaratory

relief sought, as it flows directly from the ordering ofsuch declaratory reliefand can be calculated

in a simple, objective, and mechanical manner. Specifically, the amount owed to the Class

Members can be calculated by (a) comparing the compensation paid by Defendant FedEx to the

Class Members to the amount        of compensation actually received by the Class Members during




                                                  7
          Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 8 of 18



periods of short-term military leave, and (b) paying each Class Members the difference between

those amounts

Rule 23(bX3)

          28.      The claims can be certified as a class action under Rule 23(b)(3) of the Federal

Rules of Civil Procedure because the questions of law and fact common to the members of the

Classes predominate over questions affecting only individual members and a class action is

superior to other available methods for the fair and efficient resolution of this controversy.

         29.       The common questions oflaw and fact concem whether FedEx's policy or practice

offailing to provide paid leave or pay to its employees during periods of short-term military leave

on an equivalent basis to employees who took other, comparable forms of leave violated USERRA.

As the members of the Class were all employees who took short-term military leave, their rights

to paid leave or pay during such short-term military leave was uniformly affected by FedEx's

violations, and common questions related to liability        will   necessarily predominate over any

individual questions related to liability.

         30.       A   class action is superior to other available methods for the fair and efficient

resolution ofthis controversy. By bringing these claims together in a single class proceeding, the

issues   will   be efficiently resolved in a single proceeding rather than multiple proceedings. Class

certification is a superior method adjudicating these issues, because it     will obviate the need for

unduly duplicative litigation that might result in inconsistent judgments about Defendant's

obligations under USERRA and of the remedy that should be provided under USERRA.

         31.       The factors set forth in Rule 23(b)(3) also support certification. The members of

the Class have an interest in a unitary adjudication of the issues presented in this action.

Additionally, many members of the Class are unlikely to have a sufficient amount of individual




                                                     8
          Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 9 of 18



damages to    justi$ pursuing   an individual federal court action or to obtain counsel to pursue an

individual action. But all members of the Class would benefit from a class action that obtains

relief for all members of the Class. To Plaintiffs knowledge, no other litigation conceming this

controversy has been filed by any other members ofthe Class. This is an appropriate forum for

these claims because, among other reasons, jurisdiction and venue are proper, Plaintiff has been

employed in this District, took military leave from this District, and eamed his rights and benefits

under USERRA in this District, and a significant portion     olthe   Class works and/or resides in this

District. There are no difficulties in managing this   case as a class action.

                                    FACTUAL ALLEGATIONS

FedEx Express's Policv and Practice Reeardine Military Leave

         32.     Since October 10,2004, when a servicemember employee of FedEx has taken

military leave that lasts 30 days or less ("short-term military leave"), FedEx has not provided paid

leave or pay to the employee during such short-term military leave. However, when an employee

of FedEx has been required to be absent from his or her employment at FedEx for any one ofa

number of non-military reasons, including that the employee is ill or needs to address the death    of

a   family member, FedEx has provided paid leave or the employee's full wages and/or salary during

his or her leave of absence. When a FedEx employee has been absent from work because he or

she is required to perform   jury service, FedEx   has paid the employee the difference between his

or her compensation from FedEx and any stipend or compensation that employees receive for their

jury duty service (i.e., differential pay).

         33.    Thus, since at least October 10,2004, FedEx has maintained a policy or practice     of

failing to pay employees paid leave or pay when they take short-term military leave, while

providing employees who take comparable forms of non-military leave-such as jury duty,




                                                   9
         Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 10 of 18



bereavement leave, or sick       leave-with full pay or paid leave, or with differential pay or paid

leave.

USERRA Required FedEx Express to Provide the Same Rishts and Benefits to Employees
Who Took Short-Term Militarv Leave as Employees Who Took Comparable logqr pf
Leave, Including Paid Leave or Pay

         34.     U   SERRA $ 43 I 6(b)( I ) provides, in relevant pafi. that "a person who is absent lrom

a   position of employment by reason of service in the uniformed services shall be"

         (A) deemed to be on furlough or leave of absence while performing such service;
              and

         (B) entitled to such other rights and benefits not determined by seniority as are
             generally provided by the employer of the person to employees having similar
             seniority, status, and pay who are on furlough or leave of absence under a
              contract, agreement, policy, practice, or plan in elfect at the commencement     of
              such service or established while such person performs such service.

38 U.S.C. $   4316(bxl).

         35.     Accordingly, if an employer provides non-seniority rights and benefits to similarly

situated employees who take comparable non-military leave, including paid leave and pay,

USERRA $ 4316(bX1) requires the employer to provide those same "rights and benefits" to

employees during their periods           of military leave. Id.; see also id. $ a303(2); 20 C.F.R.      $


1002.1s0(a).

         36.     As the Department of Labor's implementing regulations state, the "most significant

factor to compare" two types ofleave to determine ifthey are a "comparable form ofleave" under

USERRA is "the duration ofthe leave." 20 C.F.R. $ 1002.150(b). In addition, "other factors such

as the purpose   ofthe leave   and the   ability ofthe employee to choose when to take the leave should

also be considered." Id.

FedEx Exnress Fails to Pav Emrrlovees When Th ev Take Short-Term M ilitarv l,eave

         37.     Pursuant to FedEx's policy or practice of refusing to provide paid leave or pay to



                                                      l0
         Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 11 of 18



employees during periods      of short-term military leave, FedEx failed to pay Plaintiff and the

members of the Class paid leave or pay during each period in which they took short-term military

leave since October 10, 2004.

         38.     Upon information and belief, throughout the relevant time period, FedEx provided

fully paid leave or full pay to employees while they were on leave from their employment with

FedEx because of bereavement leave or sick leave, and provided differential pay to employees

while they were on leave from their employment with FedEx because ofjury duty.

          39.    Jury duty, sick leave, and bereavement leave are all comparable to short-term

military leave in terms of the duration of these forms of leave and the involuntary nature of the

leave.

          40.    For employees of FedEx, the duration of jury duty leave, sick leave,             and

bereavement leave is comparable to the duration of short-tem military leave. Each ofthese types

ofleaves most commonly lasts several days, and usually not more than a couple ofweeks.

          41.    Jury duty leave, sick leave, and bereavement leave, like short-term military leave,

are   ordinarily involuntary. Jury duty is required by federal, state, or local law. Sick leave occurs

due to a short-term, involuntary medical condition that prevents an employee from working.

Bereavement leave occurs due to the death of a family member. And short-term military leave

occurs due to an employee's legal obligation to perform military service in the Armed Forces.

         42.     In addition, the purpose ofjury duty is the same as short-term military leave: to

perform service for our govemment and to engage in public service for the benefit ofour society.

          43.    FedEx's policy or practice of refusing to provide paid leave or pay to employees

when they take short-term military leave, while continuing to provide paid leave or pay to

employees when they take other comparable lorms of non-military leave, violates USERRA              $




                                                   ll
         Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 12 of 18



43 16(b), because Defendant denies its employees the same    non-seniority "rights and benefits" that

it provides to similarly situated employees who are on furlough or leave of absence. 38 U.S.C.     $


4316(b); see also id. g 4303(2).

         44.   This policy has unlawfully denied FedEx's employees the paid leave or pay that

they should have received when they engaged in short-term military leave compared to employees

who received paid leave or pay when they engage in jury duty, bereavement leave, sick leave, or

other, comparable forms of non-military leave.

Plaintiff s USERRA-Protected Mili tary Leave

         45.   Since his employment at FedEx began in 1996, Plaintiff regularly took periods      of
short-term military leave every year from 1996 to 2010 that qualified as service in the uniformed

services under 38 U.S.C. $ 4303(13) ard for which he did not receive paid leave or pay from

FedEx.

         46.   Plaintiff performed military service between October 10, 2004 and the present.

From 2004 to 2010, Plaintiff performed drills one weekend a month, and during at least some       of
those weekend drills Plaintiff took military leave from FedEx to participate      in such drills. In
addition, irt2006,2007, and 2009, Plaintifftook periods of short-term military leave to participate

in two-week trainings or other periods of leave that did not exceed 30 consecutive days. These

periods of short+erm military leave were separate from two long-term periods of military leave

from July 2004 to July 2005 and from October 2007 to October 2008 during which Plaintiff was

deployed and on active duty. According to an Annual Statement of Service History that Plaintiff

obtained from the   Naly website in January 2010, Plaintifls short-term and long-term military

service added up to at least the following days ofservice:




                                                 t2
       Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 13 of 18




                                 Period                         Annual Days of Military Service
                                                                  (Including Short-Term and
                                                                 Long-Term Military Service)
                     2005 Fiscal Year
                                                                                292
         (September 26,2004 - September 25, 2005)
                     2006 Fiscal Year
                                                                                50
         (September 26,2005 - September 25, 2006)
                     2007 Fiscal Year
                                                                                oi
         (September 26, 2006 - September 25,2007)
                     2008 Fiscal Year
                                                                                343
         (September 26, 2007 - September 25, 2008)
                     2009 Fiscal Year
                                                                                86
         (September 26,2008 - September 25,2009)
                     2010 Fiscal Year
           (September 26,2009 - January 2,2010)
                                                                                 l0


                                          COUNT I
                           VIOLATTON OF USERITA,38 U.S.C.            S   4316(b)(l)
                                    (On Behalf of the Class)

       47.      Plaintiffhereby repeats and incorporates the allegations contained in the foregoing

paragraphs as   if fully   set forth herein.

       48.      USERRA, 38 U.S.C.          $   4316(bxl), provides that "a person who is absent from   a

position of employment by reason of service in the uniformed services shall be (a) deemed to be

on furlough or leave ofabsence while performing such service; and (b) entitled to such other rights

and benefits not determined by seniority as are generally provided by the employer of t}re person

to employees having similar seniority, status, and pay who are on furlough or leave of absence

under a contract, agreement, policy, practice, or plan in eflect at the commencement ofsuch service

or established while such person performs such service."

       49.      Paid leave, pay, wages, and/or salary are among the "rights and benefits" defined

in 38 U.S.C. $ 4303(2), that must be provided equally to employees who take military leave and

employees who take other, comparable forms              of non-military leave, pursuant to USERRA      $


4316(b).38 u.S.C. $ 4316(b).


                                                       l3
       Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 14 of 18



       50.      The Department of Labor's regulation that implements and interprets USERRA         $


4316(bX1), provides that   "[i]fthe non-seniority benefits   to which employees on furlough or leave

ofabsence are entitled vary according to the type ofleave, the employee must be given the most

favorable treatment accorded to any comparable form ofleave when he or she performs service in

the uniformed services." 20 C.F.R. $ 1002.150(b).

       51.      The types ofleave for which FedEx has provided employees paid leave, pay, wages,

and/or salaries-including jury duty leave, bereavement leave, and sick leave-are comparable to

short-term military leave in terms of the duration, purpose, and/or the ability of the employee   1o


determine whether to take the leave.

       52.      By adopting and applying   a   policy or practice ofnot providing employees who take

short-term military leave paid leave or pay, FedEx denied Plaintiff and the Class the same "rights

and benefits," namely paid leave, pay, wages, and./or salaries, that FedEx provided to employees

who take other, comparable forms of non-military leave, includingjury duty leave, sick leave, and

bereavement leave. Thus, FedEx failed to provide employees on short-term military leave the

most favorable treatrnent that FedEx afforded employees on other, comparable forms of non-

military leave. By doing so, FedEx violated and continues to violate USERRA        $ 4316(bX1).

       53.      Due to FedEx's failures to comply with USERRA $ 4316(bX1), Plaintiffand other

members of the Class have received less paid leave, pay, and/or compensation than they would

have received had Defendant complied with USERRA and the Department           oflabor's regulations.

       54.      Upon information and belief, Defendant's violations of USERRA $ 4316(bX1)

were willful.




                                                   14
        Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 15 of 18



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant FedEx on all

claims and respectfully requests that this Court award the following relief:

        A.     Declare that Defendant's policy or practice by which it failed to provide employees

with paid leave or pay when they took short{erm military leave, while providing paid leave or pay

to employees who took other, comparable forms of non-military leave, violated the rights of

Plaintiffand the Class under USERRA       $   a3l6(b);

        B.     Declare that Defendant's violations of USERRA were willful under 38 U.S.C.

$   a323(dX1XC);

        C.     Declare that Defendant must provide paid leave or pay to employees who take

short-term military on the same basis as employees who take leave for jury duty, sick leave,

bereavement leave, or other forms of comparable short-term, non-military leave;

        D.     Require Defendant to recalculate and pay the paid leave, pay, wages, and./or salary

that Plaintiffand the Class are entitled to receive in accordance with the Court's declaration;

        E.     Order Defendant to pay all members of the Class liquidated damages in an amount

to be determined at trial pursuant to 38 U.S.C. $ a323(d)(1)(C);

        F.     Award pre-judgment and post-judgment interest on any monetary reliefawarded or

required by order of this Court;

        G.     Require Defendant to pay aftomeys' fees, expert witness fees, litigation expenses

and costs pursuant   to 38 U.S.C. $ 4323(h) and/or order the payment of        reasonable fees and

expenses in this action to   Plaintifls Counsel   on the basis of the common benefit and/or corrmon

fund doctrine out ofany money or benefit recovered for the Class in this Action; and

        H.     Grant such other and further reliefas the Court deems proper,just, and/or equitable.




                                                    l5
         Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 16 of 18



                                        JURY TRIAL DEMAND

          Pursuant to Federal Rule of Civil Procedure 38 or any similar rule or law, Plaintiff demands

a   trial by jury for all causes of action and issues for which trial by jury is available.



Dated: March 18, 2020                                     Respe       v   SU




                                                            dam Harrison G         (Bar I.D. 320476)
                                                          THE GARNER FIRM LTD.
                                                          I 5l 5 Market St. Suite 1200
                                                          Philadelphia PA I 9102
                                                          Telephone: (21 5) 645-5955
                                                          Facsimile: (2 1 5) 645-5960
                                                          Email: adam@-gamerltd.com

                                                          R. Joseph Barton (pro hac vice)
                                                          Colin M. Downes Qtro hac vice)
                                                          BLOCK & LEVITON LLP
                                                          1735 20th Street, NW
                                                          Washington D.C. 20009
                                                          Telephone: (202) 7 3 4-7 046
                                                          Fax: (617) 507-6020
                                                          ibartqn@blockesq.com
                                                          oolin blockes oo l1')

                                                          Peter Romer-Fri edman Qtro hac vice)
                                                          GUPTA WESSLER PLLC
                                                          1900 L Street NW, Suite 312
                                                          Washington, D.C.20036
                                                          Telephone : (202) 888- | 7 41
                                                          Emai I : peter@lguptawessler.com

                                                          Matthew Z. Crotty Qtro hac vice)
                                                          CROTTY & SON LAW FIRM, PLLC
                                                          905 W. fuverside Ave.
                                                          Suite 404
                                                          Spokane, WA 99201
                                                          Tel: (509) 850-701 I
                                                          m attl@c rottyandso n. co m




                                                     16
Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 17 of 18



                                    Thomas G. Jarard Qtro hac vice)
                                    LAW OFFICE OF THOMAS G. JARRARD
                                    LLC
                                    1020 N. Washington St.
                                    Spokane, WA 99201
                                    Tel: (425) 239-7290
                                    Fax: (509) 326-2932
                                    Tiarrard(a)att.net

                                    Michael J. Scimone
                                    (to be admittedpro hac vice)
                                    OUTTEN & GOLDEN LLP
                                    685 Third Avenue, 25th Floor
                                    New York, New York 10017
                                    Telephone (212) 245-1000
                                    Email: msoimone                       m

                                    Att o r neys   for   P laint   iffs




                               t1
      Case 2:19-cv-06106-MAK Document 27 Filed 03/19/20 Page 18 of 18



                               CERTIFICATE OF SERVICE

       I   hereby certi$, that a copy of the foregoing Amended Complaint was served on the

following counsel for Defendant via email and the Court's CM/EF system.

                                           Melissa McCoy Gormly, Esquire
                                           Colleen Hitch Wilson, Esquire
                                           Federal Express Corporation
                                           3620 Hacks Cross Road,
                                           Building B, 3rd Floor
                                           Memphis, TN 38125

                                           Tristan Morales, Esquire
                                           O'Melveny & Myers LLP
                                           1625 Eye Street, NW
                                           Washington, DC 20006

                                          Mark Robertson, Esquire
                                          O'Melveny & Myers LLP
                                          Times Square Tower
                                          7 Times Square
                                          New York, NY 10036

                                          At tor ne y s .fttr Defe   ndant




                                                             Harrison Gamer




                                             18
